DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on December 13, 2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0161338 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0057995 cited in IDS), and further in view of Yoo (US 2013/0091727 cited in IDS).
Regarding claim 1, Kim figure 1 teaches an object treating apparatus comprising: 
a tub (20); 

an induction heater (70) disposed on the tub and configured to heat an outer circumferential face of the drum facing the heater; 
a motor (40, 41) configured to rotate the drum.[0021][0024]
Kim teaches the laundry apparatus may further comprise a controller controlling the operation of the induction unit.[0100]
However, Kim is silent to a processor configured to, during drying the object, operate the drum in at least three drum motions by controlling revolutions per minute (RPM) of the drum, the at least three drum motions having at least three different target RPMs respectively.
Yoo is directed towards a clothes treatment apparatus wherein figure 4 teaches a first rpm, second rpm, and S40 where the drum may be rotated at a third rpm.[0047-63]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide at least three drum motions by controlling revolutions per minute (RPM) of the drum, the at least three drum motions having at least three different target RPMs respectively as taught in Yoo for more efficient removal of moisture contained in wet clothes.[0017]
Regarding claim 2, Yoo teaches the first RPM may correspond to a rotating speed of the drum to ensure that clothes or other items are continuously adhered to an inner wall surface of the drum under the influence of centrifugal force during rotation of the drum thereby reading on the drum motions include a space securing motion in which the drum is operated at a first target RPM, the first target RPM being greater than a threshold spin RPM at which the drum is rotated to cause the object to come into contact with the drum and begin to rotate integrally with the drum.[0046]
Regarding claim 3, Yoo teaches the first RPM may be approximately 100 RPM or more thereby reading on the first target RPM of the space securing motion is in a range of 90 to 110 RPM.[0047]
Regarding claim 4, Yoo teaches during the second rotation cycle, step S24, after the falling of clothes or other items, the drum may be again rotated at a high speed in a given direction, and this procedure repeated.  In this case, the clothes or other items in the drum may be disentangled by shock 
Regarding claim 20, . Kim figure 1 teaches an object treating apparatus comprising: 
a tub (20); 
a drum (30) rotatably disposed within the tub and configured to receive an object therein; 
an induction heater (70) disposed on the tub and configured to heat an outer circumferential face of the drum facing the heater; 
a motor (40, 41) configured to rotate the drum.[0021][0024]
Kim teaches the laundry apparatus may further comprise a controller controlling the operation of the induction unit.[0100]
However, Kim is silent to a processor configured to during drying the object, operate the drum in a drum motion cycle, the drum motion cycle including: a conductive accelerating motion in which the drum is operated at a first RPM, the first RPM that is higher than a threshold spin RPM at which the drum is rotated to cause the object to come into contact with the drum and begin to rotate integrally with the drum; a space securing motion in which the drum is rotated at a second RPM, the second RPM that is higher than the first RPM of the conductive accelerating motion, wherein the space securing motion is performed subsequent to the conductive accelerating motion; and a rearrangement motion in which the drum is rotated at a third RPM that causes the object to tumble in the drum, wherein the rearrangement motion is performed subsequent to the space securing motion.
Yoo is directed towards a clothes treatment apparatus wherein figure 4 teaches a first rpm, second rpm, and S40 where the drum may be rotated at a third rpm. Yoo teaches the first RPM of the first rotation cycle, step S22, may be greater than a minimum RPM required to ensure removal of moisture contained in clothes or other items. While the drum is rotated at the first RPM for a first preset period of time during the first rotation cycle, step S22, the rotating speed of the drum may be temporarily increased, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide at least three drum motions by controlling revolutions per minute (RPM) of the drum, the at least three drum motions having at least three different target RPMs respectively as taught in Yoo for more efficient removal of moisture contained in wet clothes.[0017]
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0057995 cited in IDS) and Yoo (US 2013/0091727 cited in IDS), as applied to claim 2, and further in view of Kim (US 2006/0254082).
Regarding claim 5, the apparatus of Kim ‘995 and Yoo is silent to the drum motions includes a rearrangement motion having a first stage and a subsequent second stage, wherein the drum is operated in the first stage at a third target RPM that is lower than a RPM of a tumbling motion of the drum, wherein the drum is operated in the second stage at a fourth target RPM that is higher than a minimum RPM of the tumbling motion and lower than or equal to a maximum RPM of the tumbling motion.
Kim ‘082 is directed towards a fast clothes dryer wherein a gentle tumbling cycle where the drum speed can be increased say to about 35 RPM to provide normal tumbling.[0012] Figure 16 teaches in phase II the drum is rotated at (about 17-18 RPM) and phase III the drum is rotated at (about 35 RPM) thereby reading on the drum motions includes a rearrangement motion having a first stage and a subsequent second stage, wherein the drum is operated in the first stage at a third target RPM that is lower than a RPM of a tumbling motion of the drum, wherein the drum is operated in the second stage at a fourth target RPM that is higher than a minimum RPM of the tumbling motion and lower than or equal to a maximum RPM of the tumbling motion..[0051]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide to provide a drying operation as taught by Kim ‘082 in the apparatus of Kim ‘995 and Yoo so that in a short period of time the clothes are nearly dry and less susceptible to shrinking.[0011]
Claims 6- 15is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0057995 cited in IDS) and Yoo (US 2013/0091727 cited in IDS), and Kim (US 2006/0254082) as applied to claim 5, and further in view of Johansson (US 2011/0067186).
Regarding claim 6, Kim ‘082 teaches in phase II the drum is rotated at (about 17-18 RPM) thereby suggesting a third tumbling motion in a range of 25 to 35 rpm lower than the minimum rpm. However Kim’082 is silent to a tumbling motion in a range of 40 to 60 rpm, and the fourth target RPM is equal to 60 RPM as the maximum RPM of the tumbling motion.
Johansson is directed towards a method for processing laundry wherein tumbling speed tumbling_speed is set to a default value of 60 rpm.  The tumbling speed change step delta is set to 1 rpm.  Maximum and minimum tumbling speeds, max_speed and min speed, are set to 30 and 75 rpm, respectively.  The values in the present disclosure are examples only; they are determined by the specific drying program in question.[0131]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide tumbling speeds as taught by Johansson to produce a more efficient laundry process.[0003] It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a fourth target rpm that is equal to 60 rpm as Johansson teaches the specific drying program determines the rpm.[0131]
Regarding claim 7, Johansson teaches a maximum tumbling speed of 75 rpm thereby suggesting the drum motions includes a conductive accelerating motion in which the drum is operated at a fifth target RPM that is higher than the second target RPM of the rearrangement motion and lower than the first target RPM of the space securing motion.[0131]
Regarding claim 8, Johansson teaches a maximum tumbling speed of 75 rpm thereby suggesting  the fifth target RPM of the conductive accelerating motion is in a range of 55 to 85 RPM.[0131]
Regarding claim 9, Yoo teaches the first RPM may correspond to a rotating speed of the drum to ensure that clothes or other items are continuously adhered to an inner wall surface of the drum under the influence of centrifugal force during rotation of the drum.[0046] Yoo further teaches while the drum is rotated at the first RPM for a first preset period of time during the first rotation cycle, step S22, the rotating speed of the drum may be temporarily increased, such that the drum is rotated at the dehydration RPM for a second preset period of time within the first preset period of time thereby suggesting the conductive accelerating motion includes two stages in which the drum is operated at two different target RPMs respectively, the two different target RPMs including the fifth target RPM.[0048]
Regarding claim 10, the apparatus of Kim ‘995, Yoo, Kim ‘082, and Johansson suggests the two different target RPMs of the two stages of the conductive accelerating motion include a low target RPM that is equal to or greater than a maximum RPM of the tumbling motion.
Regarding claim 11, the apparatus of Kim ‘995, Yoo, Kim ‘082, and Johansson suggests the two different target RPMs of the two stages of the conductive accelerating motion include a high target RPM that is higher than the threshold spin RPM.
Regarding claim 12, the apparatus of Kim ‘995, Yoo, Kim ‘082, and Johansson suggests based on the threshold spin RPM being in a range of 60 to 70 RPM, the high target RPM of the two different target RPMs of the two stages of the conductive accelerating motion is in a range of 75 to 85 RPM.
Regarding claim 13, the apparatus of Kim ‘995, Yoo, Kim ‘082, and Johansson teaches the processor is configured to control the drum to perform a drum motion cycle in which the conductive accelerating motion, the space securing motion, and the rearrangement motion are performed.
Regarding claim 14, Johansson teaches the method is performed such that the time that the laundry 514 spends falling through the air inside the drum 512 is maximized, in order to reach the desired process result as fast as possible.[0128] Therefore, it would have been obvious to one of ordinary skill in 
Regarding claim 15, the apparatus of Kim ‘995, Yoo, Kim ‘082, and Johansson suggests based on satisfaction of a condition of a drying target load, the processor is further configured to perform drying using the drum motion cycle. 
Regarding claim 19, Kim ‘995 claim 12 states the induction heater heats the drum when the drum rotates thereby suggesting the processor is further configured to control the induction heater to operate only when the drum rotates at an RPM equal to or higher than a predefined RPM during drying.
Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0057995 cited in IDS) and Yoo (US 2013/0091727 cited in IDS),  Kim (US 2006/0254082), and Johansson (US 2011/0067186), as applied to claim 15, and further in view of Altinier (US 2014/0033562).
Regarding claim 16, Kim ‘995, Yoo, Kim ‘082, and Johansson is silent to the condition of the drying target load includes at least one of a condition that the drying target load is a delicate load, a condition that the drying target load is a large-sized load, or a condition that the drying target load is a general load.
Altinier is directed towards a drum laundry drier having a delicate laundry cycle.[0008]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a delicate cycle as taught in Altinier to prevent damage and shrinkage to the garment.[0008]
Regarding claim 18, Altinier teaches the basis of a drying cycle selected by a user via a user control interface 19 thereby reading on the condition of the drying target load is determined by at least one of: a user course selection, a laundry amount detection before washing, a washing, a dehydration, or a drying option selection.[0075]
Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0057995 cited in IDS) and Yoo (US 2013/0091727 cited in IDS),  Kim (US 2006/0254082), Johansson (US 2011/0067186), and Altinier (US 2014/0033562), as applied to claim 16, and further in view of Green (US 2004/0261286).
Regarding claim 17, the apparatus of Kim ‘995, Yoo, Kim ‘082, Johansson, and Altinier is silent to the processor is configured to determine whether to use the drum motion cycle based on the condition of the drying target load, and perform drying using the drum motion cycle based on determination of the drying target load being the large-sized load.
Green is directed towards a clothes dryer apparatus and method wherein the controller 90 controls the operation of blower motor 54 based on the received temperature and pressure signals and load size indications.[0036]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a controller to facilitate lowering the drying time, improving dryer efficiency, and reduce electrical energy consumption.[0004]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711